Citation Nr: 1130732	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-35 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, found that new and material evidence had been received sufficient to reopen the previously denied claim for service connection for a respiratory disorder, but denied on the merits the issue of entitlement to service connection for a respiratory disorder.

In March 2010, the Board reopened and remanded the Veteran's claim for service connection for a respiratory disorder to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has returned to the Board and is again ready for appellate review.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to Agent Orange or other herbicide agents while there.

2.  The presumption which authorizes service connection when a former service member who was exposed to herbicides develops certain respiratory disorders is not applicable to chronic dyspnea.  

3.  The competent medical evidence of record indicates that the Veteran's current respiratory disorder is not related to any in-service exposure to herbicides, nor has the Veteran provided competent or credible evidence of a connection between his military service and his current respiratory disorder.



CONCLUSION OF LAW

Chronic dyspnea was not incurred in or aggravated by service, was not incurred as a result of exposure to herbicides in service, and may not be presumed to have been incurred due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the AOJ to the Veteran dated in November 2005 and March 2007.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for a respiratory disorder, including as due to exposure to herbicide agents during service in Vietnam; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all of the elements of VCAA notice (in particular in accordance with the holding in Dingess) prior to initially adjudicating his claim in April 2006, the preferred sequence.  But in Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending additional VCAA notice by readjudicating the case by way of the April 2007 rating decision, October 2007 SOC, and the March 2011 SSOC.  Therefore, since VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudications.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, two VA medical examinations and opinions regarding the etiology of his current respiratory disorder, and Security Administration (SSA) records, in addition to establishing his period of active service in Vietnam.  The AOJ also attempted to obtain records identified by the Veteran as held by Dr. Onyia in December 2005 and February 2006 and notified the Veteran of the failure of Dr. Onyia to respond in accordance with 38 C.F.R. § 3.159(c)(1).  The Veteran has submitted personal statements, private medical evidence, and certain SSA records.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

As previously noted, the Board reopened and remanded the Veteran's claim for further development in March 2010.  A claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  In the March 2010 decision, the Board remanded the Veteran's claim for the AOJ to undertake four actions.  

First, the AOJ was to obtain current VA medical treatment records as well as any extant records of treatment from some time in 1977 or 1978, which had been identified by the Veteran.  See the December 2005, Authorization and Consent to Release Information to the VA (VA Form 21-4142).  The AOJ has obtained the Veteran's complete current VA medical treatment records, as well as the records from his April 1978 hospitalization.  Second, the AOJ was also to obtain the Veteran's complete SSA records, which were obtained in April 2010.

Third, the Board requested that the Veteran be provided a further VA medical examination and opinion to provide a diagnosis of the Veteran's current respiratory disorder and address the history and etiology of any disorder identified, including any connection to in-service herbicide exposure.  The Board further notes that in any situation in which VA undertakes to provide a VA examination or obtain a VA opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

In this instance, the AOJ provided the Veteran with a VA medical examination in September 2007, wherein the VA examiner indicated that SSA records had mischaracterized the results of a prior examination of the Veteran from April 2007.  The September 2007 examiner indicated that the Veteran was experiencing chronic dyspnea, but did not indicate a cause or etiology.  The Board requested a second VA medical examination and opinion to clarify the nature of the Veteran's disorder.  The AOJ obtained a second VA medical examination and opinion in July 2010.  At that time, the VA medical examiner reiterated the diagnosis of chronic dyspnea.  The examiner indicated that no lung disorders beyond lung cancer were considered related to Agent Orange exposure, and the Veteran was not experiencing such a disorder.  As such, the Board concludes that the examiner has indicated that the examiner found no basis to relate the Veteran's chronic dyspnea to any in-service exposure to herbicide agents.  As further related below, the Board notes that there is no other competent medical evidence of a connection between the Veteran's military service and his current disorder, including any conceded in-service herbicide exposure, nor has the Veteran provided competent or credible evidence to support any alternate theory of entitlement.  Therefore, the July 2010 VA medical examination addressed the questions iterated in the Board's remand, and satisfied the obligation of VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Finally, the AOJ was to readjudicate the Veteran's service connection claim, which was accomplished through the March 2011 SSOC.  The Board is therefore satisfied as to substantial compliance with its November 2010 remand directives.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including diabetes mellitus).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Respiratory Disorder

The Veteran maintains that he has a current respiratory disorder contracted because of exposure to Agent Orange or another herbicide agent during the Veteran's service.  See the Veteran's claim of July 2005, January 2007 notice of disagreement (NOD), and statement of May 2007.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

"Service in Vietnam," for purposes of this presumption, includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, the Federal Circuit Court issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), wherein it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the Federal Circuit Court held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas, supra; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumptions of 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Veteran's DD Form 214 indicates that the Veteran received the Vietnam campaign medal and the Vietnam service medal, and that he had one year of foreign and/or sea service.  Furthermore, the AOJ also obtained a statement from the National Personnel Records Center (NPRC) that the Veteran had served in Vietnam from March 1968 to March 1969.  These records fully confirm that the Veteran served in Vietnam during the Vietnam era.  On this basis, it is presumed he was exposed to a herbicide agent - such as Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).

A review of the Veteran's medical records shows that in December 2003, he began receiving treatment for SOB (shortness of breath).  This has been treated as chronic asthma, and was ultimately identified as chronic dyspnea by the July 2010 VA medical examiner.  Therefore, the Veteran clearly has a disorder that may be considered for service connection, including as due to in-service exposure to certain herbicide agents.  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See "Diseases Not Associated With Exposure to Certain Herbicide Agents," 68 Fed. Reg. 27,630-41 (May 20, 2003).

In this case, the Veteran has not been diagnosed with a respiratory cancer at or below the level of the larynx, nor are either chronic asthma or chronic dyspnea considered presumptive disorders under 38 C.F.R. § 3.309(e).  In fact, the VA medical examination of July 2010, has specifically indicated that extensive testing failed to reveal lung disease as a cause of the Veteran's shortness of breath.  Therefore, the record clearly indicates that the Veteran has not been diagnosed with a "respiratory cancer," or other relevant disorder, as defined for purposes of the presumptive provisions related to exposure to an herbicide agent.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, cannot be applied in this case.  

This does not preclude the Veteran from establishing his entitlement to service connection for the claimed condition with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Consequently, the determinative issue is whether these disorders are attributable to the Veteran's military service, including his presumed exposure to Agent Orange or other herbicide while in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this regard, the Veteran has never alleged that he experienced symptoms of, or was diagnosed with, a chronic respiratory disorder during his military service.  In this case, although his statements have varied over the course of his appeal, at the earliest the Veteran indicated that his symptoms began at some point in 1969 after his return from Vietnam.  In other words, the Veteran has never indicated that his current respiratory disorder began as a chronic disorder which began (or was diagnosed) during his military service.  In fact, the Veteran's separation examination of August 1969 indicates that his lungs were normal at that time.  Furthermore, the medical history taken at that time indicated that the Veteran did not have any history or symptoms of asthma or shortness of breath.  The Veteran's military service treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  Thus, his STRs, as a whole, provide probative evidence against a finding of a chronic respiratory disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

However, the Veteran has indicated experiencing a history of continuity of symptomatology of his current respiratory disorder from the time of his discharge from active duty to the present.  See the December 2003 VA medical treatment record.  The Board acknowledges the Veteran is competent to report a history of shortness of breath from the time of his discharge to the present.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

Once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, the Board finds that the Veteran's statements regarding a history of continuity of symptomatology of his respiratory disorder from the time of his discharge from service to the present are not credible for several reasons.  First, the Veteran did indicate in December 2003 a history of shortness of breath dating from 1969 to the present.  However, at the time of his July 2010 VA medical examination, the Veteran indicated that his symptoms of shortness of breath had developed about 5-6 years after his discharge from active duty service.  Furthermore, the Board also notes that the VA records obtained from April 1978 contradict his account of a VA hospitalization for breathing problems, in that he was indicated as experiencing syncopal episodes of an unknown etiology, but no breathing disorder was diagnosed at that time.  The contradictory nature of his statements, and the fact that his recollections do not conform to the contemporaneous evidence of record, severely reduces the credibility of these current statements.  Caluza, supra.  Secondly, the self-interested nature of the Veteran's current statements is also a factor in reducing the credibility of his current statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Finally, the Board notes that the first evidence of treatment for his current respiratory disorder dates from December 2003, over thirty years after his active service ended.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, it is not merely the absence of evidence over the years after his military service, but the self-interested and contradictory nature of the Veteran's statements regarding his history of symptoms, that renders the Veteran's statements in this regard not credible.  The Board does not doubt the sincerity of the Veteran's belief that his current respiratory disorder is due to his military service.  However, the elements addressed above simply render the positive lay evidence not sufficiently credible or reliable to establish continuity of symptomatology of the Veteran's respiratory disorder for the over 30 years of time since his discharge from active military service.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Finally, despite review by two medical professionals, there is no probative evidence of any connection between the Veteran's currently diagnosis chronic dyspnea and his military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

In this regard, in March 2007, the Veteran submitted a December 2006 SSA decision written by an SSA Administrative Law Judge, which included a review various medical evidence of record including certain VA medical treatment records from August 2006 and July 2004.  See also the May 2011 Informal Brief of Appellant in Appealed Case (Brief).  The SSA reviewer indicated that these records showed that the Veteran was limited in his ability to work due to his respiratory disorders and that the July 2004 VA physician found the Veteran to be experiencing low lung volumes and that this was connected to exposure to toxic chemicals during military service in Vietnam.  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The opinion provided from the SSA adjudicator amounts to a second-hand report of a physician's opinion and does not constitute a competent medical opinion in itself.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  However the SSA adjudicator is competent to report on the evidence reviewed in reaching the determination provided.  See Jandreau v. Nicholson, 492 F.3d at 1316.  In this case, the weight of the evidence indicates that the SSA adjudicator incorrectly interpreted the examination results of July 2004.  First, the AOJ has obtained the record utilized by the SSA adjudicator.  The records reviewed do contain a VA medical treatment record from July 2004 indicating an examination of the Veteran relating to his chronic dyspnea.  However, the report does not indicate any opinion regarding a connection between the Veteran's current respiratory disorder and in-service toxic chemical exposure.  The only medical record with any statement in this regard is from a chest x-ray conducted in July 2004 that recorded "low lung volumes...  Lungs clear," with a history of "possible toxic chemical exposure."  

In other words, the records referenced by the SSA adjudicator provide at best an equivocal statement regarding any relationship of the Veteran's current disorder to any in-service herbicide exposure.  The Federal Circuit Court recently held that an equivocal medical opinion is a competent opinion and is not "non-evidence."  Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008).  Nevertheless, the Federal Circuit Court also indicated that such an opinion is insufficient to establish service connection.  Id. at 1298; citing Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir.1997); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Therefore, the Board concludes that the statement utilized by the SSA adjudicator is merely an ambiguous statement, and is simply insufficient to allow the Board to grant service connection for the Veteran's current respiratory disorder.  

Furthermore, in September 2007 the AOJ obtained an opinion by the physician who had conducted the July 2004 examination referenced in the SSA decision.  The VA physician indicated that the SSA decision was in error, and that in July 2004 the VA pulmonary function test showed "no abnormal physical findings, no abnormal pulmonary function study, and no evidence with high resolution CT to suggest any interstitial or other disorder causing chronic dyspnea."  As such, the September 2007 VA medical opinion contradicts the conclusions contained within the SSA decision.  The opinion of the medical examiner referenced by the SSA adjudicator is more probative than the second-hand report provided by the SSA, and is supported by the examiner's review of the record.  As such, a review of the evidence utilized by the SSA indicates that the conclusion that a medical examiner indicated a connection between the Veteran's current respiratory disorder and any presumed herbicide agent exposure is simply incorrect.  

Finally, as indicated previously, the AOJ obtained a second VA medical examination and opinion regarding any connection between the Veteran's military service, including herbicide agent exposure and his current chronic dyspnea in July 2010.  The examiner indicated that the only lung condition considered to be caused by exposure to herbicide agent exposure was lung cancer, and that the Veteran is not currently experiencing a relevant disorder.  As such, the examiner indicated that there was no basis for finding a connection between the Veteran's current respiratory disorder and his history of in-service herbicide exposure.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the July 2010 VA medical examination involved a thorough review of the record and addressed the basis of the Veteran's claim for service connection for a respiratory disorder.  Therefore, the Board concludes that the probative medical evidence of record does not indicate any connection between the Veteran's military service, including any in-service herbicide exposure, and his current respiratory disorder.  

The Board emphasizes that, although the Veteran is competent to report a history of symptoms relevant to his current respiratory disorder, he is not competent to render an opinion as to the medical etiology of his currently diagnosed respiratory disorder.  Diagnosing the cause of his current chronic dyspnea without some credible evidence of direct chain of symptoms from the injury to the present requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnosis, his statements with respect to a causal nexus are of little or no probative value.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic dyspnea, on either a direct or presumptive basis, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Veteran's claim must be denied.


ORDER

Service connection for a respiratory disorder, to include as a result of exposure to a herbicide agent, is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


